Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s oral election with traverse of Group I: Claims 1-9 (System), drawn to an apparatus for determining first and second authentication types meeting a predefined grouping of permitted authentication types based on the first and the second strengths, classified in G06Q 20/3821, made in a phone call on November 12, 2021, is acknowledged. Applicant’s election to withdraw from consideration, Group II: Claims 10-16 are, drawn to a method for determining the first affinity group matches a second affinity group to prevent permitting the first and the second authentication types being set as the permitted set of authentication types for access to the account, classified in G06F 2221/2131, and Group III: Claims 17-20 are, drawn to a computer readable medium for determining that the first authentication type and the second authentication type are to be set as the permitted set of authentication types for access to the account based on the first affinity group, the second affinity group, the first strength, and the second strength, classified in G06F 21/46, made in an email on November 14, 2021, is also acknowledged.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, are, drawn to an apparatus for determining first and second authentication types meeting a predefined grouping of permitted authentication types based on the first and the second strengths, classified in G06Q 20/3821.
II. Claims 10-16 are, drawn to a method for determining the first affinity group matches a second affinity group to prevent permitting the first and the second authentication types being set as the permitted set of authentication types for access to the account, classified in G06F 2221/2131.
Claims 17-20 are, drawn to a computer readable medium for determining that the first authentication type and the second authentication type are to be set as the permitted set of authentication types for access to the account based on the first affinity group, the second affinity group, the first strength, and the second strength, classified in G06F 21/46.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as preventing misuse of single password/pin systems due to rising online piracy and fraud.  See MPEP § 806.05(d).
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing verification with the same rigorous identity management process, as with a financial services provider, to any number of electronic transactions including access to corporate IT, government records, medical/health records, and other similarly “confidential” transactions where identity is required.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as user authentication during a user session which requires multiple user authentications.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Here while no elements appear the same on the 3 independent claims, the Examiner could not find a clear set of parallel limitations for any of the independent groups. The Examiner would welcome an amendment that creates a system, a method, and a medium for example with similar limitations. Or feel free to call to discuss an amendment that would create a single inventive concept.
It is noted that while there are no common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions. All three inventions are different and require different searches because of the classification.


Status of Claims


The following is a non-final Office Action in response to application number 16545948 filed on August 20, 2019, an interview on November 12, 2021, and an email on November 14, 2021.
Claims 1 – 9 are currently pending, and have been examined, with claims 10-20 being withdrawn from consideration.

Claim Interpretation
Regarding Claim 1, Examiner notes that the following limitation: “a computer readable medium on which is stored machine readable instructions that cause the processor to: receive a first selection …; receive a second selection …; determine whether the first and second authentication types …; based on …, prevent the first and second …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 1,6, and 7, Examiner notes that the following limitation: “determine whether … predefined grouping of permitted …; and based on … failing to meet the predefined grouping …” is nonfunctional descriptive material for “predefined” as there is no functional relationship existing between “predefined” and “grouping”; and therefore carries limited patentable weight. Applicant is not claiming the act or function of “predefined,” therefore, the printed matter of “predefined” does not perform some function with respect to “predefined grouping,” and thus is being interpreted as nonfunctional descriptive material. See MPEP § 2111.05 (I).
Regarding Claim 2, Examiner notes that the following limitation: “… wherein the instructions are further to cause the processor to: receive a selection …; receive the first selection 
Regarding Claim 3, Examiner notes that the following limitation: “… wherein the instructions are further to cause the processor to: based on …, permit the first and second authentication types …” is an intended use of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 3, Examiner notes that the following limitation: based on …, permit the first and second authentication types to be set as the permitted set of authentication types …” is an intended use of “the first and second authentication types”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 3, Examiner notes that the following limitation: “based on … meeting the predefined grouping …” is nonfunctional descriptive material for “predefined” as there is no functional relationship existing between “predefined” and “grouping”; and therefore carries limited patentable weight. Applicant is not claiming the act or function of “predefined,” therefore, the printed matter of “predefined” does not perform some function with respect to “predefined grouping,” and thus is being interpreted as nonfunctional descriptive material. See MPEP § 2111.05 (I).
Regarding Claim 4, Examiner notes that the following limitation: “…the predefined grouping … is a predefined grouping of a plurality of predefined groupings ..., wherein the plurality of predefined groupings …” is nonfunctional descriptive material for “predefined” as there is no functional relationship existing between “predefined” and “grouping(s)”; and therefore carries limited patentable weight. Applicant is not claiming the act or function of “predefined,” therefore, the printed matter of “predefined” does not perform some function with 
Regarding Claim 5, Examiner notes that the following limitation: “… wherein the instructions are further to cause the processor to: based on …, output an instruction for another authentication type …; receive a third selection of a third authentication type …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 5, Examiner notes that the following limitation: “based on the first and second authentication types … another authentication type to be selected; and” is an intended use of “another authentication type”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 5, Examiner notes that the following limitation: “based on … to meet the predefined grouping …” is nonfunctional descriptive material for “predefined” as there is no functional relationship existing between “predefined” and “grouping”; and therefore carries limited patentable weight. Applicant is not claiming the act or function of “predefined,” therefore, the printed matter of “predefined” does not perform some function with respect to “predefined grouping,” and thus is being interpreted as nonfunctional descriptive material. See MPEP § 2111.05 (I).
Regarding Claim 6, Examiner notes that the following limitation: “… wherein the instructions are further to cause the processor to: determine that the third authentication type …; determine whether the first, second, and third authentication …; and based on …, prevent
Regarding Claim 6, Examiner notes that the following limitation: “determine that the third authentication type is selected to be used with the first authentication type …;” is an intended use of “the third authentication type”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 7, Examiner notes that the following limitation: “… wherein the instructions are further to cause the processor to: determine that the third authentication type …; determine whether the second and third authentication types …; and based on …, prevent the second and third authentication types …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 8, Examiner notes that the following limitation: “… wherein the instructions are further to cause the processor to: determine affinity groups …; determine whether the first authentication type …; and based on …, prevent the first and second authentication types …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 9, Examiner notes that the following limitation: “… wherein the instructions are further to cause the processor to: based on …, output an instruction …; receive a third selection …; determine an affinity group …; and based on …, permit the first, second, and third authentication types …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 9, Examiner notes that the following limitation: “based on the first authentication … another authentication type to be selected
Regarding Claim 9, Examiner notes that the following limitation: “based on a determination that the affinity group … the first, second, and third authentication types to be set as the …;” is an intended use of “the first, second, and third authentication types”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




























Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “an apparatus.”
Claim 1 is directed to the abstract idea of “selecting and setting authentication mechanisms for account access” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive a first selection of a first authentication type for access to an account, wherein a permitted set of authentication types is to secure access to the account; receive a second selection of a second authentication type, the first and the second authentication types being respectively assigned a first and a second strength; determine whether the first and second authentication types meet a predefined grouping of permitted authentication types based on the first and second strengths; and based on the first and second authentication types failing to meet the predefined grouping of permitted authentication types, prevent the first and second authentication types from being set as the permitted set of authentication types for the account.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an apparatus”, “a processor”, and “a computer readable medium”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “selecting and setting authentication mechanisms for account access” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-9 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “selecting and setting authentication mechanisms for account access.”
Also since Claim 1 recites a computer readable medium, the broadest reasonable interpretation (BRI) of computer readable medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. § 101 as failing to claim statutory subject matter is appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 
Hence, Claims 1-9 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 4 recites “… predefined groupings of permitted authentication types includes multiple combinations of permitted authentication types of multiple strengths.” The claim is unclear because “multiple combinations and multiple strengths” are not clearly defined in the claims or in the specification, [0009] and [0011], so a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of this category being claimed. The terms “multiple combinations and multiple strengths” are being defined as “any number of combination and strengths greater than two.” Therefore, the scope of what are 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).
Claim Rejections - 35 USC § 103





































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Green et al (U. S. Patent No. 10362481 B2), herein referred to as Green, and in view of Kuntagod et al 
(U. S. Patent Application Publication No. 20140172707 A1), herein referred to as Kuntagod.

Claim 1
Green teaches an apparatus comprising: receive a first selection of a first authentication type for access to an account, wherein a permitted set of authentication types is to secure access to the account; 
(Fig. 2A, and [Column 6, lines 52-60] and [Column 7, lines 14-21])

receive a second selection of a second authentication type, the first and the second authentication types being respectively assigned a first and a second strength;
(Fig. 2B, and [Column 8, lines 47-53], [Column 8, lines 53-62], and [Column 9, lines 13-17)

determine whether the first and second authentication types meet a predefined grouping of permitted authentication types based on the first and second strengths; and
(Fig. 2A, and [Column 7, lines 37-39] and [Column 7, lines 41-46])

Green does not teach, however, Kuntagod teaches a processor; and 
(Fig. 2, and [0059] and [0061])

a computer readable medium on which is stored machine readable instructions that cause the processor to: ([0160]-[0161] and [0163])

based on the first and second authentication types failing to meet the predefined grouping of permitted authentication types, prevent the first and second 

Kuntagod teaches dynamic authentication technology. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include dynamic authentication technology, as in Kuntagod, to improve and/or enhance the technology for multi-tiered user authentication methods, as in Green, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to better enhance user authentication by having multiple tiers of authentication that can interact with a user during an authentication session to contribute to an overall confidence score regarding the user’s claim of identity. By the user having the ability to set and/or prevent different authentication types, the user can enhance the authentication confidence based on circumstances of the current session, such as the user’s current location, the environmental conditions under which the session is taking place, or by comparing the overall circumstances of the current session with historical data for the same user. A user attempting authentication using one or more modes of authentication, each with various strength levels, can collectively meet a total strength bar/threshold, and the user may not be authenticated until valid authentication data is received for each mode used to meet the strength bar/threshold.

Claim 2
Green and Kuntagod disclose the limitations of Claim 1. 
Green further teaches the apparatus according to claim 1, wherein the instructions are further to cause the processor to: receive a selection to remove use of a password to access the account; and                                	([Column 2, lines 14-19])

receive the first selection and the second selection based on receipt of the
selection to remove use of the password to access the account, wherein the first and second authentication types are prevented from being set as permitted authentication methods for the account to prevent a user from being unable to recover access to the account from a single point of failure in authentication types.
([Column 11, lines 19-23], [Column 11, lines 24-26], and [Column 11, lines 34-38])

Claim 3 
Green and Kuntagod disclose the limitations of Claim 1. 
Green further teaches the apparatus of claim 1, wherein the instructions are further to cause the processor to: based on the first and second authentication types meeting the predefined grouping of permitted authentication types, permit the first and second authentication types to be set as the permitted set of authentication types for the account. 
(FIG. 2B, and [Column 7, lines 51-56] and [Column 7, lines 61-64])

Claim 4 
Green and Kuntagod disclose the limitations of Claim 1. 
Green further teaches the apparatus of claim 1, wherein the predefined grouping of permitted authentication types is a predefined grouping of a plurality of predefined groupings of permitted authentication types, wherein the plurality of predefined groupings of permitted authentication types includes multiple combinations of permitted authentication types of multiple strengths. 
([Column 10, lines 14-22])

Claim 5 
Green and Kuntagod disclose the limitations of Claim 1. 
Green further teaches the apparatus of claim 1, wherein the instructions are further to cause the processor to: based on the first and second authentication types failing to meet the predefined grouping of permitted authentication types, output an instruction for another authentication type to be selected; and ([Column 10, lines 1-10])

receive a third selection of a third authentication type for access to the account, the third authentication type being assigned a third strength. ([Column 11, lines 50-53])

Claim 6 
Green and Kuntagod disclose the limitations of Claims 1 and 5. 
Green further teaches the apparatus of claim 5, wherein the instructions are further to cause the processor to: determine that the third 
([Column 11, lines 19-23], [Column 11, lines 41-44], and [Column 11, lines 50-52])

determine whether the first, second, and third authentication types meet the predefined grouping of permitted authentication types based on the first, second, and third strengths; and ([Column 6, lines 52-67] and [Column 7, lines 1-3])

based on the first, the second, and third authentication types failing to meet the predefined grouping of permitted authentication types, prevent the first, second, and third authentication types from being set as the permitted authentication types for the account. ([Column 8, lines 58-62] and [Column 9, lines 2-6])

Claim 7 
Green and Kuntagod disclose the limitations of Claims 1 and 5. 
Green further teaches the apparatus of claim 5, wherein the instructions are further to cause the processor to: determine that the third authentication type is selected to replace the first authentication type;
([Column 8, lines 58-62], [Column 11, lines 19-23], and [Column 11, lines 50-52])

determine whether the second and third authentication types meet the predefined grouping of permitted authentication types; and 
([Column 6, lines 52-67] and [Column 7, lines 1-3])

([Column 8, lines 58-62] and [Column 9, lines 2-6])

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Green et al (U. S. Patent No. 10362481 B2), herein referred to as Green, in view of Kuntagod et al 
(U. S. Patent Application Publication No. 20140172707 A1), herein referred to as Kuntagod, and in further view of Cheng (U. S. Patent Application Publication No. 20040039909 A1), herein referred to as Cheng.

Claim 8
Green and Kuntagod disclose the limitations of Claim 1. 
Green and Kuntagod do not teach, however, Cheng teaches the apparatus of claim 1, wherein the instructions are further to cause the processor to: determine affinity groups into which the first authentication type and the second authentication type are respectively associated; (FIG. 1 and 4, and [0006] and [0035])

determine whether the first authentication type and the second authentication type are associated with a common affinity group; and (FIG. 4, and Table 1, and [0035])

based on a determination that the first authentication type and the second authentication type are associated with the common affinity group, prevent the first 

Cheng teaches flexible authentication with multiple levels and factors. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include flexible authentication with multiple levels and factors, as in Cheng; and to include dynamic authentication technology, as in Kuntagod, to improve and/or enhance the technology multi-tiered user authentication methods, as in Green, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the deficiency of current authentication systems specifying only one authentication method. Prior systems are fairly fixed and do not provide flexibility to modify to a different authentication method or to modify the type(s) of authentication factors within an authentication method. Allowing users the ability and flexibility to modify the method of authentication and/or type(s) of authentication factors would provide the user with a greater degree of flexibility in using authentication devices while maintaining a high level of security.

Claim 9
Green and Kuntagod disclose the limitations of Claim 1. 
Green, Kuntagod, and Cheng disclose the limitations of Claim 8.
Green and Kuntagod do not teach, however, Cheng teaches the apparatus of claim 8, wherein the instructions are further to cause the processor to: based on the first 

receive a third selection of a third authentication type for access to the account;
([0033]-[0034])

determine an affinity group into which the third authentication type is associated; and (Table 1, and [0034]-[0035])

based on a determination that the affinity group into which the third authentication type is associated differs from the affinity group into which the first authentication type and the second authentication type are associated, permit the first, second, and third authentication types to be set as the permitted authentication types for the account.
([0037]-[0038])

Cheng teaches flexible authentication with multiple levels and factors. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include flexible authentication with multiple levels and factors, as in Cheng; and to include dynamic authentication technology, as in Kuntagod, to improve and/or enhance the technology multi-tiered user authentication methods, as in Green, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Waltermann et al (U. S. Patent Application Publication No. 20180060562 A1) – Systems and Methods to Permit an Attempt at Authentication Using One or More Forms of Authentication



Waltermann recites a device that includes a processor and storage accessible to the processor. The storage bears instructions executable by the processor to identify at least a first mode of authentication associated with a first predetermined weight, identify at least a second mode of authentication associated with a second predetermined weight, identify a threshold, and permit access at least in part based on the weights meeting the threshold. Waltermann not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                           

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692